 1       McGREGOR W. SCOTT
         United States Attorney
 2       RICHARD J. BENDER
         Assistant United States Attorney
 3       501 I Street, Suite 10-100
         Sacramento, CA 95814
 4       Tel: (916) 554-2780
 5       Attorneys for the United States
      
 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                          Case No. 2:14-CR-00325-JAM

12                         Plaintiff,                       STIPULATION and ORDER
                                                            CONTINUING STATUS
13              v.                                          CONFERENCE/CHANGE OF PLEA
                                                            HEARING
14       DAVID SCHELL,

15                         Defendants.

16             Undersigned counsel for the United States and counsel defendant David Schell agree and
17   stipulate to continue the status conference/change of plea hearing previously scheduled for February
18   12, 2019 to February 20, 2019 at 9:00 a.m. Counsel for the defense needs additional time to review
19   the proposed plea agreement with the defendant.
20             The parties agree that time from February 12, 2019 to and including February 20, 2019
21   should to be excluded from calculation under the Speedy Trial Act under Local Code T4 (pursuant
22   to 18 U.S.C. § 3161(h)(7)(A) & (B)(iv)) to permit defense counsel sufficient time to review the
23   proposed plea agreement with his client and to prepare for the anticipated change of plea.
24             The parties request that the Court find that the ends of justice served by continuing the
25   case as requested outweigh the interest of the public and the defendant in a speedy trial. Nothing
26   //
27   //
28
                                                           1
                                        STIPULATION TO CONTINUE STATUS CONFERENCE
 1   in this stipulation and order shall preclude a finding that other provisions of the Speedy Trial Act
 2   dictate that additional time periods are excludable from the period within which a trial must
 3   commence.
 4
     Dated: February 8, 2019                                 McGREGOR W. SCOTT
 5                                                           United States Attorney
 6                                                 By:         /s/ Richard J. Bender
                                                             RICHARD J. BENDER
 7                                                           Assistant U.S. Attorney

 8
                                                    By:      /s/ John R. Duree (authorized 02/7/2019)
 9                                                           JOHN R. DUREE, JR.
                                                             Attorney for Defendant David Schell
10

11   IT IS SO ORDERED,
12
     this 8th date of February, 2019
13

14                                                      /s/ John A. Mendez
                                                       HON. JOHN A. MENDEZ.
15                                                     United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
                                   STIPULATION TO CONTINUE STATUS CONFERENCE
